Citation Nr: 0014570	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  99-00 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 0 percent 
effective prior to February 4, 1997, for hemorrhoids.

2.  Entitlement to an evaluation in excess of 0 percent 
effective as of April 1, 1997, for postoperative hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  The veteran served in active service 
from March 1972 to January 1976.

The Board notes that the veteran perfected his appeal with 
respect to the issue of entitlement to a temporary total 
evaluation for the treatment of his service connected 
hemorrhoids requiring convalescence, under 38 C.F.R. § 4.30.  
However, in a December 1998 Hearing Officer's Decision, the 
veteran was assigned a 100 percent evaluation from February 
4, 1997 to March 31, 1997 based on surgical treatment for his 
hemorrhoids necessitating convalescence.   As such, this 
claim is no longer on appellate status, and thus, the only 
issues before the Board are those set forth in the title page 
of this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  Prior to February 4, 1997, the veteran's hemorrhoids were 
characterized as moderate internal hemorrhoids.  The veteran 
did not present evidence of impairment of sphincter control 
with constant slight, or occasional moderate leakage; 
stricture of the rectum or anus; or prolapse of the rectum.  

3.  As of April 1, 1997, the veteran's postoperative 
hemorrhoids have been characterized by leakage with 
flatulence.  However, he has not presented evidence of 
occasional involuntary movements necessitating wearing a pad, 
stricture of the rectum or anus, or prolapse of the rectum.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability evaluation, in 
excess of 0 percent, effective prior to February 4, 1997 for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Codes 
7332, 7333, 7334, 7336 (1999); Butts v. Brown, 5 Vet. App. 
532 (1993)

2.  The criteria for a 10 percent disability evaluation 
effective as of April 1, 1997 for postoperative hemorrhoids 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code 7399-7332 (1999); 
Butts v. Brown, 5 Vet. App. 532 (1993)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented 
claims which are not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
those claims.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In an August 1976 rating decision, the veteran was awarded 
service connection and a 0 percent evaluation for hemorrhoids 
under Diagnostic Code 7336, effective January 1976.  
Subsequently, in a December 1998 Hearing Officer's Decision, 
the veteran was assigned a 100 percent evaluation from 
February 4, 1997 to March 31, 1997 based on surgical 
treatment for his hemorrhoids necessitating convalescence; 
the veteran's disability was recharacterized as postoperative 
hemorrhoids.  At present, he is seeking increased evaluations 
prior to February 4, 1997 and as of April 1, 1997 for his 
service connected disability. 

With respect to the applicable law, under Diagnostic Code 
7336, mild or moderate (external or internal) hemorrhoids 
warrant a noncompensable evaluation.  Large or thrombotic 
hemorrhoids, irreducible, with excessive redundant tissue and 
evidencing frequent recurrences, warrant a 10 percent 
evaluation.  And, a 20 percent evaluation is warranted for 
hemorrhoids with persistent bleeding and secondary anemia, or 
with fissures.  See 38 C.F.R. § 4.114, Diagnostic Code 7336.

With respect to the evidence, the record includes a June 1976 
VA examination report showing that the veteran has suffered 
from hemorrhoids since that time.  In addition, the record 
includes medical records from the Louisville VA Medical 
Center (VAMC) dated from January 1997 to February 1998 
describing the treatment the veteran has received for his 
hemorrhoids, among other health problems.

Specifically, the Louisville VAMC records include January 
1997 notations showing that the veteran underwent a 
colonoscopy with polypectomy, and that his postoperative 
diagnosis was multiple juvenile polyps with one 6 millimeter 
polyp on a stalk and moderate internal hemorrhoids.  In 
addition, February 1997 notations reveal he underwent a 
hemorrhoidectomy that month with subsequent follow up 
examinations revealing a right lateral open wound with an 
untied suture.  The suture's string was approximately 7 
centimeters out of the rectum, and was excised.  Furthermore, 
October 1997 notations reveal the veteran complained of 
incomplete bowel movements with black tarry stools in the 
prior two months, but did not show evidence of bright red 
blood per rectum (BRBPR) or pain on defecation.  He also 
complained of having itching and burning discomfort since 
July 1997.  Moreover, January 1998 notations following a 
proctologic examination show he continued to complain of 
having a burning and itching sensation and some leakage with 
flatulence.  These notations further show he underwent an 
endoscopy in December 1997 revealing duodenitis, gastritis, 
and a small hiatal hernia, but otherwise having a normal 
colon study and no heartburn.

Lastly, during the October 1998 appeal hearing at the RO, the 
veteran testified that he currently has chronic itching, 
burning and swelling.  He also noted that, because of the 
tear in his rectum, he is unable to completely clean himself 
after his bowel movements and has leakage with flatulence on 
occasion. 

After a review of the evidence of record, the Board finds 
that the evidence does not show that, either prior to 
February 4, 1997 or as of April 1, 1997, the veteran's 
service connected disability has been characterized by large 
or thrombotic irreducible hemorrhoids with excessive 
redundant tissue and evidencing frequent recurrences.  As 
such, the preponderance of the evidence is against an award 
of an increased disability evaluation in excess of 0 percent 
for the veteran's hemorrhoids under 38 C.F.R. § 4.114, 
Diagnostic Code 7332, as effective prior to February 4, 1997 
or as of April 1, 1997.  However, upon further consideration 
of the veteran's symptomatology, including the above 
discussed medical notations of leakage with flatulence, the 
Board will consider evaluation of the veteran's disability 
under Diagnostic Codes 7332, 7333 and 7334, in addition to 
having evaluated the veteran's disability under 7336.  See 38 
C.F.R. § 4.114, Diagnostic Codes 7332, 7333, 7334 (1999); 
Butts v. Brown, 5 Vet. App. 532 (1993) (implicitly holding 
that the BVA's selection of a Diagnostic Code may not be set 
aside as "arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with law," if relevant data is 
examined and a reasonable basis exists for its selection) 
(Citations omitted).  In this regard, where the particular 
disability for which the veteran has been service connected 
is not listed, it may be rated by analogy to a closely 
related disease in which not only the functions affected, but 
also the anatomical location and symptomatology are closely 
analogous. See 38 C.F.R. §§ 4.20, 4.27.  See also Lendenmann 
v. Principi, 3 Vet. App. 345, 349- 350 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

Under DC 7332, a 10 percent rating is warranted for 
impairment of sphincter control with constant slight, or 
occasional moderate leakage; and a 30 percent is assigned if 
manifested by occasional involuntary bowel movements 
necessitating the wearing of a pad.  See 38 C.F.R. § 4.114, 
Diagnostic Codes 7332 (1999).  Under Diagnostic Code 7333, a 
30 percent rating, the minimum percentage assignable under 
this Code, is warranted for stricture of the rectum and anus 
manifested by a moderate reduction of lumen, or moderate 
constant leakage.  See 38 C.F.R. § 4.114, Diagnostic Codes 
7333 (1999).  And, under Diagnostic Code 7334, a 10 percent 
evaluation is warranted for mild prolapse of the rectum with 
constant slight or occasional moderate leakage; and a 30 
percent rating is assigned for moderate prolapse of the 
rectum that is persistent or frequently recurring.  See 
38 C.F.R. § 4.114, Diagnostic Codes 7334 (1999).

After evaluating the veteran's service connected disability 
under the criteria established under Diagnostic Codes 7332, 
7333 and 7334, and after taking into consideration the 
veteran's statements, the Board finds that, prior to February 
4, 1997, the veteran's hemorrhoids were medically 
characterized as moderate internal hemorrhoids, and he did 
not show evidence of impairment of sphincter control with 
constant slight, or occasional moderate leakage; stricture of 
the rectum or anus; or prolapse of the rectum.  Thus, the 
preponderance of the evidence is against an award of an 
increased disability evaluation in excess of 0 percent for 
the veteran's hemorrhoids under Diagnostic Codes 7332, 7333, 
7334, as effective prior to February 4, 1997.  

However, as of April 1, 1997, the veteran's postoperative 
hemorrhoids have been characterized by leakage with 
flatulence, but without evidence of occasional involuntary 
bowel movements necessitating wearing a pad; stricture of the 
rectum or anus, or prolapse of the rectum.  As such, the 
evidence supports the award of 10 percent disability 
evaluation, by analogy, for the veteran's postoperative 
hemorrhoids, effective April 1, 1997, under Diagnostic Code 
7399-7332.  But, an increased evaluation in excess of 10 
percent for this period of time is not in order under 
Diagnostic Codes 7332, 7333 or 7334. 

Lastly, the Board finds that increased ratings on an 
extraschedular basis is not warranted.  The Code of Federal 
Regulations, at 38 C.F.R. § 3.321(b) (1999), provides that, 
in "exceptional case[s], where the schedular evaluations are 
found to be inadequate, . . . an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities . . ." may be granted.  Generally speaking, for 
a specific case to be deemed "exceptional," it should present 
"such an exceptional or unusual disability picture[,] with 
such related factors as marked interference with employment 
or frequent periods of hospitalization[,] as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b) (1999).

The veteran's symptomatology related to his hemorrhoids does 
not constitute an "exceptional case" as to allow for the 
assignment of extraschedular ratings.  Indeed, the record 
does not show either that the veteran's disability subjects 
him to frequent periods of hospitalization or that it 
interferes with his employment to an extent greater than that 
which is contemplated by the assigned ratings, as deemed 
appropriate by the Board.  As is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 






ORDER

A disability evaluation in excess of 0 percent effective 
prior to February 4, 1997, for hemorrhoids is denied.

A 10 percent disability evaluation effective as of April 1, 
1997 for postoperative hemorrhoids is granted, subject to 
those provisions governing the payment of monetary benefits.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

